Citation Nr: 0725135	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  99-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for pes planus of the right 
foot, to include as secondary to service-connected meniscal 
tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the veteran's 
claims of entitlement to service connection for a medial 
meniscus tear of the right knee and for pes planus of the 
right foot, claimed as arthritis, as not well-grounded.  The 
veteran disagreed with this decision in April 1998 and 
perfected a timely appeal in November 1998.  He also 
requested a Travel Board hearing at the RO.  In a written 
statement received at the RO in March 1999, the veteran 
withdrew his Travel Board hearing request and requested an RO 
hearing instead.  See 38 C.F.R. § 20.704.  The veteran's RO 
hearing was held in May 1999.

In a July 1999 rating decision, the RO granted the veteran's 
claim for service connection for a meniscal tear of the right 
knee, assigning a 20 percent rating effective May 12, 1997 
(the date that VA received this claim).  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the rating or effective date assigned.  
Accordingly an issue relating to a meniscal tear of the right 
knee is no longer in appellate status.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).

In a May 2000 decision, the Board determined that the 
veteran's claim for service connection for pes planus of the 
right foot, claimed as arthritis, was well-grounded and 
remanded it to the RO for additional development.  This 
decision was signed by a Veterans Law Judge who subsequently 
retired from the Board.

In a May 2001 rating decision, the RO granted the veteran's 
claim of entitlement to a non-service-connected disability 
pension effective September 1, 2000.  This decision was 
issued to the veteran and his service representative in June 
2001.  

In a June 2002 rating decision, the RO denied the veteran's 
claim for service connection for solar retinitis of the right 
eye.  There was no subsequent correspondence from the veteran 
expressing disagreement with this decision accordingly an 
issue with respect to solar retinitis of the right eye is not 
in appellate status.  

In a June 2005 rating decision, the RO determined that new 
and material evidence had not been received sufficient to 
reopen a claim for service connection for solar retinitis of 
the right eye.  There was no subsequent correspondence from 
the veteran expressing disagreement with this decision; 
accordingly an issue with respect to whether new and material 
evidence has been received to reopen a claim for service 
connection for solar retinitis of the right eye also is not 
in appellate status.

The veteran's claim was transferred to the jurisdiction of 
the RO in San Diego, California, in November 2006.


FINDINGS OF FACT

The medical evidence does not show a right foot disability, 
to include pes planus and/or arthritis, during active service 
or for several years thereafter; the competent evidence, to 
include an examiner's opinion, weighs against a nexus between 
the veteran's current pes planus of the right foot and 
service; the medical evidence shows that the veteran's 
currently diagnosed pes planus of the right foot was not 
caused or aggravated by his service-connected meniscal tear 
of the right knee.


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by 
active service, nor may arthritis of the right foot be 
presumed to have been incurred therein; the veteran's pes 
planus of the right foot is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310; 71 Fed. Reg. 52744 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Veterans Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April and May 2001 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸ 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the RO was unable to comply 
with Pelegrini II because the February 1998 rating decision 
that is the subject of this appeal was issued prior to the 
enactment of the VCAA.

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
January 2007.  While the notice was after the February 1998 
rating decision that is the subject of this appeal, the 
veteran's claim was readjudicated in a January 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran testified in support of his claim at a May 1999 RO 
hearing.  Pursuant to the Board's May 2000 remand, the 
veteran also was provided with a February 2006 VA 
examination, which included opinions addressing the contended 
causal relationships (i.e., whether a right foot disability 
is linked to service or was caused or aggravated by a 
service-connected right knee).  The evidence is sufficient to 
resolve this appeal; there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported a history of broken bones at his induction 
(or enlistment) physical examination in August 1972.  The in-
service examiner stated that this referred to a pre-service 
ankle fracture.  Clinical evaluation was completely normal 
except for a scar.  The veteran was not treated for any right 
foot problems during active service.  At his separation 
physical examination in June 1974, the veteran's history 
included broken bones and foot trouble.  The in-service 
examiner stated that this referred to an ankle fracture with 
no residuals.  Clinical evaluation was completely normal.  

In a "Statement of Medical Condition" dated in August 1974 
and signed by the veteran, he certified that there had been 
no change in his medical condition since his separation 
physical examination.

A review of the veteran's post-service medical records shows 
that VA X-rays of the right foot in February 1997 showed a 
healing fracture of the distal shaft of the fifth metatarsal 
bone "in very satisfactory position."  Otherwise, the small 
bones and joints of the right foot were within normal limits.

On VA outpatient treatment in May 1997, the veteran 
complained of diffuse right foot pain on the dorsal and 
plantar surfaces for the past year.  This pain was aggravated 
by prolonged periods of weight bearing.  His history included 
a right fifth metatarsal fracture in 1991.  X-rays of the 
right foot showed a healing right fifth distal metatarsal 
fracture.  Physical examination of the right foot showed 
tenderness to palpation in the lateral aspect of the fifth 
metatarsal, calcaneus, and the fourth and fifth metatarsal 
heads.  There was pain and tenderness to palpation in the 
plantar fascia on resisted dorsiflexion.   The assessment 
included plantar fasciitis and metatarsalgia of the right 
foot.

On VA outpatient treatment in June 1997, the veteran 
complained of persistent pain in the lateral aspect, instep, 
and heel of the right foot.  Physical examination showed 
tenderness to palpation in the second and fifth metatarsal 
heads and increased complaints of pain on dorsiflexion.  The 
diagnoses included right plantar fasciitis/metatarsalgia.

On VA feet examination in August 1997, the veteran reported a 
history of bilateral pes planus and right foot pain which he 
attributed to right knee instability.  Physical examination 
showed that inversion, eversion, dorsiflexion, and plantar 
flexion of the feet were intact bilaterally, with pes planus 
and some calluses evident on the plantar surfaces of the 
feet.  The impressions included referred pain to the right 
foot "which is in part the consequence of pes planus but 
also in part a consequence of the persistent knee instability 
with referred pain to the right foot."  In a hand-written 
addendum to this examination report, dated in January 1998, 
the VA examiner stated "the right foot pain is a 
compensatory (medical) for the right knee pain."

On VA outpatient podiatry consultation in October 1997, the 
veteran complained of generalized pain in the right foot on & 
off weight bearing.  He denied any serious foot trauma.  X-
rays were unremarkable except for a well-aligned healed 
fracture of the right fifth metatarsal.  Objective 
examination showed pain on palpation of the right second and 
further inter-metatarsal spaces, toes in good alignment, and 
adequate pedal pulses.  The assessment was metatarsalgia and 
rule-out gout.

On VA outpatient treatment in December 1997, the veteran 
complained of multiple areas of pain in the right foot.  X-
rays confirmed a healed fracture at the right fifth 
metatarsal.  Objective examination showed a flattened arch 
and on and off weight bearing.  The assessment was pes 
planus.  The assessment was changed to metatarsalgia of the 
lateral forefoot following VA outpatient treatment in 
September 1998.

X-rays of the right foot in December 1998 showed a post-
traumatic deformity, a healing or healed fracture of the 
distal shaft of the fifth metatarsal bone essentially 
unchanged from prior x-rays in 1997, and mild osteopenia.  
Otherwise, the small bones and joints in the right foot were 
unremarkable.

X-rays of the right foot in May 1999 showed post-traumatic 
deformity of the distal shaft of the fifth metatarsal bone 
unchanged from prior x-rays in 1997, mild degenerative 
osteoarthritis of the first metatarsophalangeal joint, a 
flattening of the arch of the foot, a preserved ankle 
mortise, a distal shaft of the tibia and fibula that was 
within normal limits, and no gross soft tissue swelling.

On VA outpatient treatment in June 1999, the veteran 
complained of right foot pain.  Physical examination showed 
swelling over the fifth metatarsal of the right foot.  X-rays 
showed a post-traumatic deformity in the fifth metatarsal 
bone that was an old healed fracture and otherwise 
unremarkable small bones and joints.  The impressions 
included degenerative joint disease of the right foot.

X-rays of the right foot in January 2001 showed a healed 
fracture involving the distal fifth metatarsal and 
degenerative change involving some of the interphalangeal 
articulating surfaces.

On VA outpatient treatment in August 2002, the veteran 
complained of generalized osteoarthritis and pain in the 
right foot.  He reported that steroid injection in January 
2001 in the right first and fifth metatarsophalangeal joints 
and heel had relieved his right foot pain for almost 
one year.  Objective examination showed very strong pedal 
pulses, pain on palpation of the lateral and dorsal aspects 
of the right fifth metatarsophalangeal joint, pain that 
radiated to the dorsal aspect of the right hallux when the 
dorsal aspect of the first metatarsophalangeal joint was 
percussed, and pain on palpation of the right medial plantar 
heel.  X-rays were negative for right plantar heel exostosis 
and showed that the right first metatarsophalangeal joint was 
within normal limits.  The impressions included plantar 
fasciitis and exostosis of the right fifth 
metatarsophalangeal joint.

On VA outpatient treatment in February 2003, the veteran 
complained of continuing pain in the right hallux, right 
fifth toe, and right heel.  He stated that steroid injections 
to the right foot in August 2002 had given him 
"considerable" relief for several months.  Objective 
examination showed palpable pedal pulses, some loss of pedal 
sensation to the toes of the right foot, and pain on 
palpation of the right medial plantar heel, the first 
metatarsophalangeal joint of the dorsum of the right foot, 
and the lateral distal shaft of the right fourth metatarsal.  

X-rays of the veteran's right foot in May 2003 showed a 
fracture of the fifth distal metatarsal with callus 
formation, a lucency within the distal fragment with cortical 
irregularity, and unremarkable soft tissues.  The impression 
was fifth metatarsal fracture with callus formation.  The 
radiologist stated that, although the lucency and cortical 
irregularity of the distal fragment was unusual in location, 
a pathological fracture could not be excluded such as from 
osteomyelitis.

On VA examination in February 2006, the veteran complained of 
right foot pain.  The VA examiner noted that the veteran 
"did not have any specific injury to the right foot when he 
was involved in active service."  The veteran had not lost 
any time from work in the past year due to this condition and 
denied any periods of incapacitation.  He reported that he 
started experiencing pain in the right foot in 1980 while 
working as a mail carrier.  He denied any history of specific 
trauma to the right foot, although he reported frequent 
tripping episodes due to right knee pain and instability 
which led to right foot pain.  He had received steroid 
injections to the right foot.  His right foot pain was 
associated with fatigue at rest as well as with standing and 
walking in addition to weakness, stiffness, and swelling with 
standing and walking.  His right foot pain was constant.  The 
VA examiner reviewed the veteran's medical records in detail.  
Physical examination showed that the veteran used an electric 
scooter, stood with the help of a cane, walked with a cane 
across the room, and had an antalgic gait favoring the right.  
Examination of the right foot showed tenderness in the 
metatarsal heads, no evidence of pes planus, tenderness in 
the fifth metatarsal with mild bony prominence, good weight-
bearing alignment of the Achilles tendon, no evidence of 
hallux valgus, high arch, claw foot, interdigital neuroma, 
hallux rigidus, pes cavus, painful motion, edema, disturbed 
circulation, hammertoe deformities, inversion or eversion 
deformities, or plantar fascia.  X-rays of the right foot 
showed post-traumatic changes to the distal end of the fifth 
metatarsal and no other significant findings.  After 
reviewing the medical records, the VA examiner concluded that 
he could not relate the veteran's right foot condition and 
his service-connected medial meniscal tear of the right knee 
without resorting to speculation, since the veteran's right 
foot fracture "could have many causes."  The diagnoses 
included status-post right fifth metatarsal fracture with 
degenerative arthritis of the interphalangeal joints of the 
right foot.  

In an addendum to the February 2006 VA examination report, 
the VA examiner stated that it was less than likely that the 
veteran's current right foot metatarsal fracture with 
degenerative arthritis of the interphalangeal joint was due 
to the service-connected medial meniscal tear of the right 
knee.  

In April 2006, the Social Security Administration (SSA) 
notified VA that the veteran was not entitled to SSA 
disability benefits.  SSA also stated that it had no medical 
records on file for the veteran.

Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for pes 
planus of the right foot, to include as secondary to service-
connected meniscal tear of the right knee.  Initially, the 
Board notes that the medical evidence does not show any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's right foot, to include arthritis, during active 
service or within the first post-service year.  As will be 
explained in greater detail below, the preponderance of the 
evidence, to include the VA examiner's February 2006 opinion, 
is against a nexus between active service and the veteran's 
currently diagnosed pes planus of the right foot.  There also 
is no X-ray evidence of arthritis within the first post-
service year.  Thus, service connection for a right foot 
disability, to include arthritis, is not warranted on a 
direct incurrence or presumptive basis.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; 
Boyer, supra; Mercado-Martinez, supra; Cuevas, supra.

The post-service medical evidence shows that the veteran was 
first treated for right foot complaints in February 1997, or 
more than two decades after service separation in August 
1974, when X-rays showed a healed fracture in the right fifth 
metatarsal and an otherwise normal right foot.  Repeated X-
rays of the veteran's right foot confirmed a healed fracture 
in the right fifth metatarsal.  The veteran's right foot 
problems were variously diagnosed following VA outpatient 
treatment as plantar fasciitis, metatarsalgia of the right 
foot, exostosis of the right fifth metatarsophalangeal joint, 
and degenerative joint disease of the right forefoot.  None 
of the veteran's VA treating physicians related any of these 
diagnoses to active service, to include as secondary to 
service-connected meniscal tear of the right knee.

With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

There is additional competent evidence that weighs against 
the veteran's claim.  Following a review of the veteran's 
claims file, including his service medical records, and 
comprehensive physical examination of his right foot in 
February 2006, the VA examiner concluded that he could not 
relate the veteran's right foot condition and his service-
connected medial meniscal tear of the right knee without 
resorting to speculation, since the veteran's right foot 
fracture "could have many causes."  In an addendum to this 
examination report, the VA examiner also concluded that it 
was less than likely that the veteran's current right foot 
metatarsal fracture with degenerative arthritis of the 
interphalangeal joint was due to the service-connected medial 
meniscal tear of the right knee.  There is no competent 
contrary opinion of record.

As to the veteran's assertions of a causal link between pes 
planus of the right foot and service or that it is secondary 
to his service-connected meniscal tear of the right knee, the 
Board finds that, as a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value with respect to causation or 
aggravation of his pes planus of the right foot.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, supra.

In summary, the Board finds that, absent competent evidence 
that the veteran incurred a right foot disability, to include 
arthritis, during active service or within the first post-
service year, or that his currently diagnosed pes planus of 
the right foot is either linked to service or was caused or 
aggravated by his service-connected meniscal tear of the 
right knee, the preponderance of the evidence is against the 
claim for service connection for pes planus of the right foot 
on a direct, presumptive, or secondary basis.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but as the overwhelming preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not applicable and the claim must be denied.   
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for pes planus of the right 
foot, to include as secondary to service-connected meniscal 
tear of the right knee is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


